—Rose, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 6, 1999, upon a verdict convicting defendant of the crimes of burglary in the second degree, aggravated criminal contempt and endangering the welfare of a child in the first degree.
In our prior decision (274 AD2d 751), we remitted this matter to County Court because the record on appeal did not permit us to ascertain whether, as defendant contended, there *506was an error in defendant’s sentence and commitment order reciting a conviction of burglary in the second degree as a class D felony under Penal Law § 140.25 (1) and (2). In a decision and order dated August 16, 2000, County Court has now determined that there was an error and corrected defendant’s sentence and commitment order to reflect a conviction of one count of burglary in the second degree as a class C felony under Penal Law § 140.25 (2) as a violent felony offense (see, Penal Law § 70.02 [1] [b]). There being no further submissions by the parties in this matter, we affirm on the grounds stated in our prior decision.
Mercure, J. P., Crew III, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment, as amended, as to indictment No. 98-520 is affirmed.